Citation Nr: 1033488	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-46 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1943 to December 
1946.  He died in June 2008.  The appellant is his widow.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in May 2010 statement the appellant 
mentioned that her representative would be appearing at a 
hearing.  She indicated that she could not attend a hearing.  Her 
November 2009 VA Form 9 indicates that she did not request a 
hearing.  Representatives are not entitled to hearings, 
appellants are; further, her requests for a hearing have been 
inconsistent.  Therefore, the Board does not recognize a pending 
hearing request.  

In July 2010, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  Service connection may be awarded for the cause 
of a veteran's death if a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2009).  After a review of the file, the Board finds that 
additional development is necessary.  

The death certificate states that the Veteran died from a 
cerebrovascular accident.  At the time of his death, the Veteran 
had been awarded service connection for anxiety reaction with 
symptoms of posttraumatic stress disorder (PTSD) and for post-
concussion syndrome.  The appellant's primary contention has been 
that PTSD caused or contributed to his fatal cerebrovascular 
accident.  

In support of this assertion, the appellant submitted an April 
1991 private medical statement that "stress...could certainly 
aggravate [the Veteran's] current symptoms."  However, the 
private physician provided no basis for the opinion.  A medical 
opinion provided without a supporting basis is not sufficient to 
grant the benefits sought.  Further, the medical opinion did not 
specifically discuss whether the Veteran's death was caused by a 
service-connected disability.  Nonetheless, it is sufficient to 
trigger VA's duty to obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Further, the Veteran's death might have been caused by his 
service-connected post-concussion syndrome.  The April 1991 
opinion specifically mentions that his concussion could 
contribute to his symptoms.  The Board notes the extended period 
of time between the Veteran's concussion in 1944 and his death in 
2008, however, a concussion affects the neurological system and 
he died from a neurological accident.  Therefore, it is possible 
that his death was caused by his service-connected post-
concussion syndrome and a medical opinion is warranted.  
Therefore, a remand is required to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the claims file to a cardiologist 
or appropriate medical expert in 
cardiovascular disease for the purpose of 
determining the etiology of the Veteran's 
cause of death.  All pertinent symptomatology 
and findings should be reported in detail.  
After fully reviewing the Veteran's claims 
file, the examiner should provide an opinion 
as to whether it is as likely as not that the 
Veteran's fatal accident is proximately due 
to, the result, or had been aggravated 
(permanently increased in severity above the 
natural progress of the disorder) by PTSD or 
post-concussion syndrome.  Additionally, the 
examiner should state whether any service-
connected disability caused or contributed 
substantially or materially to cause the 
Veteran's death.  A complete rationale for 
all conclusions reached must be made. 

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the pending claim in 
light of any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with a 
supplement statement of the case and be 
afforded the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



